USA Truck Announces Improved Third Quarter Earnings VAN BUREN, ARKANSASOctober 21, 2010 USA Truck, Inc. (NASDAQ: USAK) today announced base revenue of $100.8 million for the quarter ended September 30, 2010, an increase of 22.4% from $82.3 million for the same quarter of 2009.Net income was $0.6 million for the quarter ended September 30, 2010, compared to a net loss of $1.6 million for the same quarter of 2009.Diluted earnings per share were $0.06 for the quarter ended September 30, 2010, compared to a loss per share of $0.16 for the same quarter of 2009. Base revenue increased 15.6% to $284.9 million for the nine months ended September 30, 2010 from $246.4 million for the same period of 2009.We incurred a net loss of $1.5 million for the nine months ended September 30, 2010, compared to a net loss of $4.7 million for the same period of 2009.For the nine months ended September 30, 2010, we incurred a loss per share of $0.15 compared to a loss per share of $0.46 for the same period of 2009. In comparing the financial results of the quarter ended September 30, 2010 to the comparable period of 2009, Clifton R. Beckham, President and CEO of the Company, made the following statement: “Our business model is beginning to take the form we envisioned when we began executing our VEVA (Vision for Economic Value Added) strategic plan two years ago. “Our asset-light service offerings of SCS (Strategic Capacity Solutions) and Intermodal now represent approximately 13.0% of our total revenue, and are on pace to produce annualized revenue in excess of $60 million.Both asset-light services are profitable and grew rapidly in response to our customers’ evolving needs.In fact, 84% of our largest 25 customers utilized various combinations of our Trucking and asset-light services during the quarter.We also began taking delivery of private intermodal containers during the quarter, which we expect to accelerate our asset-light revenue growth throughout 2011. “Our Trucking services are steadily improving as they conform to our Spider Web freight network design.Nearly 48% of our freight moved in Spider Web lanes during the quarter compared to just 39% a year ago.That improved network compliance enabled us to simultaneously drive down our length-of-haul by 5.4% to 546 miles, reduce our empty miles to 10.3%, improve our miles per tractor per week by 2.5% to 2,007 and raise our revenue per total mile by 9.2% to $1.42.Spider Web lane prices averaged $0.27 per mile more than our legacy lane prices, but that was not the only catalyst for our improved pricing.Freight rates in the truckload industry fell to unsustainably low levels at the trough of the economic recession, so we proactively increased pricing on many of our underperforming lanes during the third quarter in response to tighter capacity relative to demand early in the quarter. “Our people are gaining experience operating within the Spider Web and their ability to execute was evident in our revenue growth, our safety performance and driver management, as follows: · Trucking base revenue grew by 14.5%, but only 2.3% of the increase came from growth in the tractor fleet (primarily from additions to our owner-operator ranks).The balance of the increase resulted from higher base revenue per tractor per week. · We reduced our Department of Transportation recordable accident frequency by 20.8% to its lowest level in the past four years, which led to an approximate 140 basis point improvement in insurance and claims costs. · We also reduced our driver turnover rate by approximately 18 percentage points, which allowed us to man our fleet with drivers, reduce recruiting costs as a percent of revenue and hold the line on other driver-related costs despite a tightening driver labor pool. “For the quarter, the additional cash flow from operations (+70.3% to $9.4 million) produced by our improved performance strengthened our balance sheet.Overall, we generated $9.9 million in free cash flow (net cash flow from operations plus net cash provided by investing activities), which we used to reduce our balance sheet debt to pre-2010 levels and to 41.1% of total capitalization. “Freight demand and truck capacity in the truckload marketplace seem to be near equilibrium with pockets of strength and softness in particular geographic regions around the country.Demand has moderated recently and we have yet to see a strong fall peak shipping season, so we expect the overall market to remain near equilibrium until Thanksgiving with demand outstripping capacity in certain parts of the country.We believe capacity will exceed demand during the seasonally weak winter months, but we anticipate further tightening of capacity as next spring approaches.We expect elevated fuel costs, continued tight credit, an aging tractor fleet and implementation of the Department of Transportation’s Comprehensive Safety Analysis 2010 (a wide-ranging performance-based safety initiative) in November to create a more significant shortage of trucks in 2011 than the industry has experienced during 2010. “While we are optimistic about the industry’s prospects as 2011 and beyond unfolds, we are bracing for what is likely to be two challenging quarters between now and next spring.We have improved our model considerably over the past year and those improvements will serve us well for the next six months, but we are also facing some near-term headwinds. · Our fuel cost per gallon rose steadily throughout the quarter, averaging 11.9% more than the comparable quarter.The steady increase in fuel prices prevented our fuel surcharge program from keeping pace with the rising costs.Thus, we purchased more fuel gallons at a higher price with less fuel surcharge recoveries.The result was approximately 170 basis points of additional operating margin consumed by fuel costs, or approximately $0.10 per share. · Our tractor and trailer fleets are older than what we specify in our business model; 28 and 66 months, respectively, compared to our model of 22 and 42 months.As a result, we incurred approximately 180 basis points of additional operating margin for maintenance costs, or approximately $0.11 per share. We have placed approximately 400 new tractors in service during 2010 and we have contracted to purchase an additional 500 tractors with delivery throughout 2011.The new tractors are more fuel efficient and require far less maintenance than the tractors we are taking out of service.This month, we will also begin taking delivery of some of the 400 new trailers that we have purchased, with final delivery scheduled to take place during the first quarter of 2011.However, it will take a few quarters for the financial impact of the new equipment to appear, particularly during the winter months when cold and wintery weather typically increases fuel and maintenance costs. “We are pleased with our strategic progress, and we believe our model is well-positioned to capitalize on future economic recovery.In the near-term, we will work to build greater Spider Web density in our freight network, expand our asset-light services and update our tractor fleet.” USA Truck, Inc. The following table summarizes the results of operations information of USA Truck, Inc. (“Company”) for the three-month and nine-month periods indicated: (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Trucking revenue (1) $ Strategic Capacity Solutions revenue (2) Intermodal revenue (2) Base revenue Fuel surcharge revenue Total revenue Operating expenses and costs: Salaries, wages and employee benefits Fuel and fuel taxes Purchased transportation Depreciation and amortization Operations and maintenance Insurance and claims Operating taxes and licenses Communications and utilities (Gain) loss on disposal of assets, net 3 1 Other Total operating expenses and costs Operating income (loss) Other expenses (income): Interest expense Other, net Total other expenses, net Income (loss) before income taxes Income tax expense (benefit) Net income (loss) $ Per share information: Average shares outstanding (Basic) Basic earnings (loss) per share $ Average shares outstanding (Diluted) Diluted earnings (loss) per share $ USA Truck, Inc. The following table reflects the condensed financial position of the Company as of the dates indicated: (in thousands) September 30, December 31, Assets Current assets: Cash and cash equivalents
